The County of Richmond, under the authority of an Act of the General Assembly, issued bonds and coupons as   (235) stated in the complaint.
This proceeding was instituted to compel the payment of certain coupons detached from some of said bonds.
The only question presented for our consideration, is, whether the coupons bear interest from the time they were due and payable.
These coupons are payable to bearer, and are negotiable securities, and have all the qualities and incidents of commercial paper.
They are written contracts for the payment of a definite sum of money on a given day, and upon general principles bear interest after payment of the principal is unjustly neglected or refused. Aurora City v. West, 7 Wallace 82.
There was error in the ruling of his Honor. Let this be certified, etc.
Per curiam.
Judgment reversed. *Page 180 
(236)